Citation Nr: 0928396	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for atypical chest 
pains.

2.  Entitlement to an initial compensable rating for tension 
headaches.

3.  Entitlement to an initial rating greater than 10 percent 
prior to October 18, 2007 and a rating greater than 20 
percent from October 18, 2007 for mechanical low back pain 
with degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1998 to September 2004, with service in Iraq from 
January 2003 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The Veteran requested a hearing before 
the Board on his March 2007 substantive appeal form, but 
failed to appear for the hearing, which was rescheduled per 
the Veteran's request, despite notification being sent to his 
last known address. 

The Board notes during the pendency of this appeal the RO, in 
a December 2007 rating decision, awarded the Veteran an 
increased rating for his low back disability increasing his 
rating from 10 percent disabling to 20 percent disabling, 
effective October 18, 2007.  After the Veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.

In contrast, although the Veteran also perfected an appeal as 
to entitlement to service connection for "trouble 
sleeping," the claim is no longer before the Board here.  
The RO awarded the Veteran service connection for post-
traumatic stress disorder (PTSD) in a November 2008 rating 
decision.  The Veteran's "insomnia" was medically 
attributed to his PTSD and the award was granted to include 
the Veteran's complaints of "trouble sleeping."  Since the 
full available benefit has been granted as to this issue, the 
claim is no longer before the Board here. 


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of any 
cardiovascular or respiratory disease attributed to his 
complaints of atypical chest pains and his chest pains have 
not otherwise been medically attributed to any incident of 
service or diagnosed condition manifested in service.

2.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving the respiratory or 
cardiovascular system incurred in active service in Southwest 
Asia to a degree of 10 percent or more.  

3.  The Veteran's tension headaches are manifested by 
frequent weekly headaches; on average, he has headaches which 
are productive of "prostrating attacks" once every two 
months.

4.  Prior to October 18, 2007, the Veteran's low back 
disability was manifested by chronic pain, full range of 
motion with no neurological manifestations, but some x-ray 
evidence of mild disc space narrowing and degenerative 
osteophytosis.

5.  Since October 18, 2007, the Veteran's low back disability 
is manifested by chronic pain, limited motion, painful 
motion, degenerative joint disease confirmed by x-ray, but no 
objective evidence of neurological manifestations, muscle 
spasm or atrophy.


CONCLUSIONS OF LAW

1. The Veteran's alleged atypical chest pains were not 
incurred in or aggravated by active service nor may it be 
presumed to have occurred therein.   38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113, 1117 and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 
3.317(2008).

2.  The schedular criteria for a 10 percent rating, but no 
more, for tension headaches have been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(2008).

3.  The schedular criteria greater than 10 percent prior to 
October 18, 2007 and greater than 20 percent from October 18, 
2007 for mechanical low back pain with degenerative joint 
disease (DJD) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.68, 4.69, 4.71a, Diagnostic Code (DC) 5242 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The notice requirements were met in this case by letters sent 
to the Veteran in July 2004, July 2007 and May 2008.  
Although VCAA compliant notice was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him. He was subsequently provided adequate 
notice in July 2007 and May 2008, he was provided an 
opportunity to respond with additional argument and evidence 
and the claims were readjudicated and additional supplemental 
statements of the case (SSOCs) in December 2007, November 
2008 and February 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006). 

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as is the case for 
the headaches and low back claims on appeal here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).  Regardless of applicability, however, the Board 
notes the requirements indicated in Vazquez-Flores have been 
met by the May 2008 letter sent to the Veteran.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

With regard to service connection claims, as is the atypical 
chest pains claim here, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The Veteran was afforded medical 
examination in November 2004 to obtain an opinion as to 
whether the Veteran currently has a respiratory or 
cardiovascular disability directly attributable to service.  
Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes, the 2004 examiner did not render a specific 
opinion with regard to etiology, but the Board still finds 
the VA's duty to assist satisfied.

The case of McLendon, 20 Vet. App. 79, held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

In this case, the 2004 examiner found no objective evidence 
of any respiratory or cardiovascular disease.  Rather, the 
examiner merely diagnosed the Veteran with atypical chest 
pains.  Since that time, there has been no medical objective 
evidence of any illness of the respiratory or cardiovascular 
systems.  As will be explained below, with regard to the 
Veteran's atypical chest pains claim, the only evidence 
indicating the Veteran suffered an "in-service event, injury 
or disease," (or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation) is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion are triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  Thus, 
regardless of the examiner's rationale, there is no 
reasonable possibility that any further obtained medical 
opinion would aid in substantiating the Veteran's atypical 
chest pains claim since it could not provide evidence of a 
past event.
 
In short, with regard to the atypical chest pains claim, 
further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.

With regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

The RO provided the Veteran appropriate VA examinations for 
his headaches and low back disabilities in 2004, 2007 and 
2009 which included an interview and evaluation of the 
veteran and review of his medical history.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's disabilities since he 
was last examined.  The Veteran has not reported receiving 
any recent treatment specifically for these conditions (other 
than at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004, 2007 
and 2009 VA examination reports are thorough and supported by 
VA outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Atypical Chest Pains)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardiovascular disease may be established 
based on a legal "presumption" by showing that either 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a).  Here, no legal presumption is applicable 
here because the Veteran has never been diagnosed with 
cardiovascular disease. 

The Board further notes a statutory presumption exists for 
chronic disabilities resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011 confirmed by objective indications.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(ii) (emphasis 
added).  Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, signs or 
symptoms involving the respiratory and cardiovascular system.  
38 C.F.R. § 3.317(b).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5).

For reasons to be explained below, the Board finds this 
presumption inapplicable. In the absence of a presumption, in 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Veteran alleges he has atypical chest pains ever since 
returning from Iraq.  Specifically, he alleges while in Iraq 
he was exposed to sulfuric fumes from fires and the 
inhalation of these fumes caused a chronic condition 
manifested by chest pains, shortness of breath and chronic 
cough.   

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records indicate the Veteran 
was treated for an upper respiratory infection (URI) in 
November 1999.  Other than that, the records are silent as to 
any complaints, treatment or diagnoses of a respiratory or 
cardiovascular condition.  On separation, during his June 
2004 separation examination, the Veteran self-reported being 
previously treated for bronchitis and complained of shortness 
of breath (especially on increased exercise or running), 
chest pains and exposure to sulfur in Iraq.  At that time, 
the examiner found no objective evidence to support a 
diagnosis, but follow-up care was recommended.  The Board 
further notes, the service treatment records do not confirm 
the Veteran was ever actually diagnosed or treated for 
bronchitis during his military service.  His exposure to 
sulfur, moreover, has never been objectively confirmed.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the Veteran has a current diagnosis 
of the respiratory or cardiovascular system related to in-
service complaints, alleged exposure to sulfur or any other 
remote incident in service. The Board concludes he does not.

After service, VA outpatient treatment records do indicate 
some sporadic complaints of atypical chest pain, but mainly 
indicate self-reported confirmation of no chest pains.  The 
Veteran has never been diagnosed with any respiratory or 
cardiovascular disease. 

The Veteran was afforded a VA examination in November 2004 
where, at the time, the Veteran indicated since Iraq having a 
history of difficulty breathing, shortness of breath and 
chest pains.  He also indicated being treated for bronchitis 
in the military.  The examiner also noted the Veteran's 
complaints also sounded like "chronic congestion."  On 
examination, however, the examiner found no objective 
evidence of a chest condition or unexplained illness.  The 
chest was clear to auscultation with no rales, rhonchi or 
wheezes heard.  Currently, no medical professional has ever 
diagnosed the Veteran with a respiratory or heart-related 
illness.  Indeed, the most recent VA outpatient treatment 
records indicate the Veteran denies current manifestations of 
chest pain.  

In the absence of a diagnosed illness, direct service 
connection for chest pains must fail.  As stated above, a 
statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii) (emphasis added).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving the respiratory 
or cardiovascular system.  38 C.F.R. § 3.317(b). 

The Veteran is not alleging his chest pains stem from an 
undiagnosed illness, but nonetheless the Board concludes the 
presumption is inapplicable.  All objective testing, with 
regard to the Veteran's complaints of chest pain, returned 
within normal limits.  There is simply no objective, medical 
findings consistent with a disease manifested by chest pains, 
shortness of breath or chronic congestion.  Although the 
November 2004 examiner diagnosed the Veteran with "atypical 
chest pains," the examiner could not objectively confirm any 
of the Veteran's complaints nor were the atypical chest pains 
attributed to any incident of his military service, to 
include alleged sulfur exposure.  The Board also finds 
compelling that through the years the Veteran's complaints of 
chest pain have diminished and, indeed, are completely absent 
in the most recent VA outpatient treatment records. 

In short, service-connection for atypical chest pains is not 
warranted because the medical evidence does not support a 
finding of any diagnosed respiratory or cardiovascular 
disease.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also, Hickson, supra.  Application of the 
statutory presumption for undiagnosed illness, moreover, is 
not warranted because there is no objective evidence of a 
disability.  Rather, the Veteran's complaints of chest pain 
have not been objectively confirmed or attributed to any 
incident of his military service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Ratings (Tension Headaches and Low Back)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, which is the case here, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Indeed, the Veteran is currently awarded staged 
ratings for his low back disability.

As will be explained below, staged ratings (other than those 
already assigned) are not appropriate for any of the issues 
on appeal because the severity of the Veteran's disabilities 
were consistent through the relevant appellate time periods. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  



Tension Headaches

The Veteran describes his headaches as daily lasting one to 
four hours, but alleges only about half of them are 
"prostrating attacks" severely limiting his functioning 
during the headache.  

The Veteran was rated for his tension headaches under 
Diagnostic Code 8100 for migraine headaches, although the 
Veteran has never received a diagnosis of migraine headaches.  
Under DC 8100, migraine headaches with less frequent attacks 
than the criteria for a 10 percent rating are rated as 
noncompensably (0 percent) disabling.  Migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months are rated 10 percent 
disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are rated 50 percent disabling.  38 C.F.R. § 
4.124a.  

VA outpatient treatment records indicate sporadic complaints 
of headaches, usually associated with his insomnia and PTSD.  
The Veteran has never been prescribed medication for his 
headaches and it does not appear the Veteran has ever sought 
out a specialist with regard to his headaches.  

The Veteran was afforded a VA examination in November 2004 
where he complained of a daily headache lasting anywhere from 
one to four hours and treated with Tylenol.  At that time, 
the Veteran indicated he can still function during the 
headaches and denied nausea, photophobia, numbness or an aura 
before the headaches.  The examiner diagnosed the Veteran 
with tension headaches.

The Board notes the VA outpatient treatment records simply do 
not confirm the Veteran's contention that he suffers with 
daily headaches.  Indeed, the Veteran denied headaches during 
many treatment sessions for other ailments and other 
unrelated VA examinations. 

The Veteran alleges his headaches had worsened in severity 
since last examined, so he was afforded an additional 
examination in January 2009.  At that time, the Veteran 
alleged painful tension headaches 3 to 4 times a week without 
aura or cluster symptoms.  He further indicated about half 
the headaches were "prostrating."  On examination, however, 
the examiner found no neurological abnormality or any other 
objective confirmation of the complaints.  The examiner, 
however, noted the Veteran did not currently have a headache.  
The examiner diagnosed the Veteran with tension headaches, 
opining, "I believe these are tension headaches...I don't 
think these are migraines."  The examiner further noted the 
headaches have no affect on the Veteran's usual daily 
activities when he is not suffering from one, but otherwise 
is severely limited in all but the easiest tasks.

In this case, the objective evidence undeniably indicates the 
Veteran's headaches are not "characteristic" of migraines.  
He treats his condition with over-the-counter medications and 
has denied symptoms of aura, photophobia, nausea or numbness.  
Despite the Veteran's reported frequency of headaches, he 
does not receive any regular treatment.  Indeed, the bulk of 
VA outpatient treatment records indicate the Veteran denies 
frequent headaches.  The medical evidence, in short, is in 
stark contrast to the Veteran's contentions.  

The Board does not doubt the Veteran suffers from headaches.  
The Veteran himself, however, concedes not all his headaches 
are "prostrating attacks."  Further, the Veteran 
consistently denies headaches with true migraine symptoms. 
Although the Veteran claims suffering from daily headaches, 
at other times he concedes not suffering from migraine-type 
symptoms or daily "prostrating attacks." The Veteran 
further indicates not all of his headaches prevent him from 
normal activities.  Indeed, the 2004 examiner opined the 
Veteran is able to function through his headaches.  The 2007 
examiner found the Veteran was only significantly impacted 
during a severe headache.  

On the other hand, while the alleged frequency and severity 
of these headaches are not consistent with the objective 
medical evidence, resolving all reasonable doubt in favor of 
the Veteran, the Board concludes an increased rating of 10 
percent, but no more, is warranted.  That is, in light of the 
Veteran's statements and the medical evidence, the Board 
concludes the Veteran likely suffers at least one 
"prostrating attack" every two months.  While the Veteran's 
descriptions of his headaches are routinely in contrast to 
the medical evidence, the Veteran is competent to speak of 
the frequency and severity of his headaches.  Giving the 
Veteran the benefit of the doubt, the Board concludes the 
evidence most closely resembles the criteria for a 10 percent 
rating, but no more.  

Mechanical Low Back Strain with DJD

The Veteran alleges his low back disability is more severe 
than currently rated. 

The Veteran's back condition is evaluated under Diagnostic 
Code (DC) 5242, for degenerative arthritis of the spine.  
Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  A 
10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait r abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal hyphosis.  A 40 
percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).  Note (1) also articulates that 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id., Note (1).

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome (IVDS).  The criteria for IVDS 
provides for a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent disability rating is assigned where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months. A 40 percent 
disability rating is warranted for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.  "Incapacitating episodes" 
was defined in Note (1) as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability.

The Board notes evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The Veteran's back disability is rated as 10 percent 
disabling prior to October 18, 2007 and 20 percent disabling 
from October 18, 2007.

The Board notes that the VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  In this case, however, the medical evidence clearly 
indicates an increase in severity of the Veteran's low back 
disability as of October 18, 2007, the date of the most 
recently afforded VA examination.

VA outpatient treatment records from 2004 to 2007 merely 
indicate sporadic complaints of back pain and pain management 
consultations.  The treatment records also indicate the 
Veteran's diagnoses of mechanical low back pain with mild 
disc space narrowing; degenerative osteophytosis, confirmed 
by x-ray.  

From 2007 to 2008, similarly, VA outpatient treatment records 
merely indicate the Veteran's complaints of low back pain and 
established diagnoses.  Most recently, a November 2008 
outpatient treatment record indicates complaints of a 2 week 
flare-up with no neurological manifestations.  X-rays confirm 
a "minor abnormality" of mild disc narrowing and 
degenerative changes.  The diagnosis at that time was chronic 
low back pain.

The VA outpatient treatment records throughout the appellate 
time period reflect very consistent complaints, but are 
silent as to any range of motion testing.

The Veteran was afforded VA examinations in November 2004 
and, more recently, in October 2007. 

In November 2004, despite the Veteran's complaints of chronic 
pain and loss of motion, the examiner found the Veteran's 
spine to exhibit full range of motion, to include on 
repetition.  There was no objective evidence of painful 
motion.  Rather, the examiner noted forward flexion to 90 
degrees and extension to 30 degrees with no change on 
repetition.  Objective testing also ruled out any 
neurological manifestations, muscle spasm or atrophy.  X-rays 
done at that time confirmed mild disc space narrowing and 
degenerative osteophytosis.

Prior to October 2007, therefore, the Veteran's low back 
disability was manifested by x-ray evidence of degenerative 
osteophytosis and chronic pain, but no limited or painful 
motion.  Under the criteria mentioned above, the Veteran 
would not be entitled to a compensable rating prior to 
October 2007.

The Board notes, degenerative arthritis may also be rated 
under Diagnostic Code 5003.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

Under DC 5003, however, a compensable rating still requires a 
showing of some limitation of motion, which is not the case 
here prior to October 2007.

Rather, it appears the Veteran was awarded a 10 percent 
rating prior to October 18, 2007, based primarily on his 
alleged functional loss.  Again, consideration of functional 
loss due to painful motion, weakness, fatigability or 
incoordination must be made when evaluating a service-
connected disability involving a joint.  See 38 C.F.R. § 
4.45; see also DeLuca, 8 Vet. App. at 202.  

Statements made by the Veteran indicate he was a student 
during the time period prior to October 2007.  The Veteran 
alleged he had daily back pain with significant flare-ups 
affecting his ability to exercise, or do any laborious 
activity.  In light of these manifestations, secondary to 
pain, the Veteran is entitled to a compensable 10 percent 
rating for the time period prior to October 18, 2007, 
notwithstanding the fact the schedular criteria for a 
compensable rating is not met because of functional loss.  
His functional loss, however, does not warrant a rating 
greater than 10 percent for the time period prior to October 
18, 2007.  The Veteran clearly functioned as a student, had 
full range of motion with no neurological manifestations of 
objective evidence of numbness, muscle spasm or atrophy.  His 
functional impairment was solely limited to flare-ups, which 
is adequately compensated by the 10 percent rating currently 
assigned for this time period.

In contrast, the Veteran was afforded a VA examination in 
October 2007 indicative of a worsened condition.  Similar to 
the 2004 examiner, the 2007 examiner found no objective 
evidence of neurological manifestations, muscle spasm or 
atrophy.  Rather, the Veteran's low back condition is 
currently manifested by DJD (confirmed by x-ray), chronic 
pain and painful motion with limitations on repetition.  
Range of motion testing revealed full range of motion 
initially, but with limited forward flexion on repetition.  
Specifically, forward flexion was limited to 50 degrees on 
repetition, secondary to pain.  Again, VA outpatient 
treatment records most recently confirm the Veteran's main 
low back manifestation is painful motion, especially on 
flare-ups.

Based on the schedular criteria, the Veteran's low back 
disability warrants a 20 percent rating, but no more, from 
October 18, 2007.  The Veteran has never been diagnosed with 
IVDS and his range of motion simply does not warrant a higher 
rating under the current rating criteria.

The Veteran's functional loss was considered for this time 
period.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. at 202.  According to the October 2007 examination 
findings, the Veteran does exhibit full range of motion, but 
his current rating is based on the Veteran's range of motion 
on repetition and in light of pain. The October 2007 VA 
examiner noted the Veteran works part-time as a computer lab 
technician and has never had to miss work due to his back.  
It is noted the Veteran is currently unemployed, but his 
unemployment appears to be secondary to his psychiatric 
condition and not his low back disability.  The examiner did 
note the Veteran's low back disability moderately affects 
activities such as chores, recreation and traveling whereas 
would prevent exercise and sports.  The Veteran's condition, 
however, does not inhibit his ability to complete daily 
functioning tasks such as grooming, dressing and feeding.  As 
indicated above, painful motion is clearly the most 
predominant manifestation of the Veteran's disability, which 
is already part of the consideration of his current 20 
percent rating.  The examiner also found no objective 
evidence of spasm or atrophy.

The Veteran's functional loss does not warrant a greater 
rating then already awarded. The Veteran has limitation of 
motion on repetition and chronic pain, but this is 
compensated by the current ratings.  Despite his complaints 
of chronic pain, there is no wasting of the back or lower 
extremity muscles, which indicates that he retains the 
ability to use these muscles in a close to normal fashion and 
that he, in fact, does so.  His lumbar spine disorder, 
moreover, has never resulted in incapacitating episodes.

In sum, the General Rating Formula for Diseases and Injuries 
of the Spine would not result in a higher rating for either 
time period for the reasons discussed in detail above.  

In regard to all increased rating claims, as shown above, and 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991), the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran.  Regrettably, no provision 
provides for a higher rating for any of the Veteran's claimed 
conditions.


ORDER

Entitlement to service connection for atypical chest pains is 
denied.

Entitlement to an initial 10 percent rating for tension 
headaches is granted.

Entitlement to an initial rating greater than 10 percent 
prior to October 18, 2007 and a rating greater than 20 
percent from October 18, 2007 for mechanical low back pain 
with degenerative joint disease (DJD) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


